UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (Date of earliest event reported): 20 July 2010 Ensco plc (Exact name of registrant as specified in its charter) England and Wales 1-8097 98-0635229 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6 Chesterfield Gardens London, England W1J 5BQ (Address of Principal Executive Offices and Zip Code) Registrant's telephone number, including area code: 44 (0) 20 7659 4660 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS INFORMATION TO BE INCLUDED IN THE REPORT Item 7.01 Regulation FD Disclosure Item 9.01 Financial Statements and Exhibits SIGNATURES EXHIBIT INDEX First Amended Complaint, Ensco Offshore Company v. Salazar, et al., Case 2:10-cv-01941-MLCF-JCW (E.D. La. 20 July 2010). INFORMATION TO BE INCLUDED IN THE REPORT Item 7.01Regulation FD Disclosure On20 July 2010, Ensco Offshore Company, a subsidiary of Ensco plc ("Ensco"), filed an amended complaint in the U.S. District Court for the Eastern District of Louisiana in New Orleans against the U.S. Department of the Interior, the U.S. Bureau of Ocean Energy Management, Regulation and Enforcement and other defendants seeking a declaration that the defendants violated the U.S. Administrative Procedures Act and the Outer Continental Shelf Lands Act.In addition to the relief requested in the original complaint filed on 9 July 2010, the amended complaint addresses (1) the actions taken by the U.S. Department of the Interior on 12 July 2010 to impose a second moratorium/suspension on deepwater drilling in the U.S. Gulf of Mexico and (2) documentary and permitting requirements with respect to both shallow and deep water drilling and related activities in the U.S. Gulf of Mexico that lack proper legislative, regulatory or procedural authorization.The lawsuit continues to seek a more well-defined regulatory process for instituting new safety measures and operational and permitting requirements for U.S. Gulf of Mexico shallow and deep water offshore drilling so as to comply with the U.S. Administrative Procedures Act and the Outer Continental Shelf Lands Act, inter alia.A copy of the amended complaint is furnished as Exhibit 99.1 to this report and incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d)Exhibits. The following exhibit relating to Item 7.01 shall be deemed to be furnished to the Securities and Exchange Commission, and shall not be deemed to be “filed” for any purpose: Exhibit No. Description First Amended Complaint, Ensco Offshore Company v. Salazar, et al., Case 2:10-cv-01941-MLCF-JCW (E.D. La. 20 July 2010). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Ensco plc Date:20 July 2010 /s/CARY A. MOOMJIAN, JR. Cary A. Moomjian, Jr. Vice President, General Counsel and Secretary 3 EXHIBITINDEX Exhibit No. Description First Amended Complaint, Ensco Offshore Company v. Salazar, et al., Case 2:10-cv-01941-MLCF-JCW (E.D. La. 20 July 2010). 4
